Name: Regulation (EEC) No 1203/73 of the Commission of 4 May 1973 fixing the conversion factors to be applied to the buying-in prices for fruit and vegetables
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10 . 5 . 73 Official Journal of the European Communities No L 123/ 1 I (Acts whose publication is obligatory) REGULATION (EEC) No 1203/73 OF THE COMMISSION of 4 May 1973 fixing the conversion factors to be applied to the buying-in prices for fruit and vegetables Article 21 ( 1 ) (a) of Regulation (EEC) No 1035/72, it should be provided that, where in these cases pack ­ aging is not retrieved for re-use, buying-in should be 'inclusive of packaging' ; whereas, however, buying-in on this basis will be practicable only if the use of pack ­ aging of this type, which is relatively expensive, is justified by the trade value of the products in ques ­ tion ; whereas the buying-in of products ' inclusive of packaging' should therefore be restricted to the Quality Classes 'Extra', ' I ' and ' II ' ; Whereas the measures provided by the present Regula ­ tion are in conformity with the Advice of the Manage ­ ment Committee for Fruit and Vegetables ; HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 1035/72 (^ of 18 May 1972 on the common organiza ­ tion of the market in fruit and vegetables, as last amended by Regulation (EEC) No 2745/72 (2), and in particular Article 1 6 (4) thereof ; Whereas the basic price and the buying-in price for each of the fruits and vegetables listed in Annex II to Regulation (EEC) No 1035/72 relate to products with defined commercial characteristics such as variety, type, form of presentation , quality class, sizing and packaging ; whereas it is necessary, pursuant to Article 16 (4) of Regulation (EEC) No 1035/72, to fix conver ­ sion factors for calculating the price at which products with different commercial characteristics are to be bought in ; whereas, in respect of quality, account must be taken of the second subparagraph of Article 19 (2) and of Article 20 (2) of the said Regulation ; Whereas the various conversion factors required must be fixed in the light of the prices recorded on the market ; Whereas, moreover, the cost of the packaging in which the product is put up is not taken into consider ­ ation in calculating the basic price and buying-in price ; whereas, however, products in respect of which intervention may take place as provided for in Articles 18 and 19 of Regulation (EEC) No 1035/72 may be put up in a new packaging of a non-returnable type ; whereas, to encourage the disposal of these products in accordance with the first and sixth indents of Article 1 The conversion factors provided for in Article 16 (4) of Regulation (EEC) No 1035/72 regarding variety, form of presentation, quality class, sizing and form of packaging shall for cauliflowers, tomatoes, peaches, lemons, pears, table grapes, apples, mandarines and oranges be as shown in Annexes I to IX to this Regula ­ tion . Article 2 Where , in respect of products of the Quality Classes 'Extra', ' I ', and ' II ' put up in new packaging of a non ­ returnable type , intervention as provided for in Arti ­ cles 18 and 19 of Regulation (EEC) No 1035/72 is made ' inclusive of packaging', the buying-in price shall , in cases where the products are distributed in accordance with the first or the sixth indent of Article 21 ( 1 ) (a) of Regulation (EEC) No 1035/72 and the packaging is not retrieved for re-use , be adjusted not (') OJ No L 118 , 20 . 5 . 1972, p . 1 . 2 OJ No L 291 , 28 . 12 . 1972, p . 147 . No L 123/2 Official Journal of the European Communities 10 . 5 . 73 Article 3only by the conversion factors provided for in Article 1 but also by a packaging conversion factor. The conversion factor provided for in the preceding paragraph shall be so fixed that when applied to the buying-in price as already adjusted by the other factors it results in an increase in the price of an amount equal to the amount shown for the product concerned in Annex X. This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. For each of the products listed in Article 1 , it shall apply with effect from the beginning of the 1973/ 1974 marketing year. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 4 May 1973 . For the Commission The President Francois-Xavier ORTOLI 10. 5 . 73 Official Journal of the European Communities No L 123/3 ANNEX 1 CAULIFLOWERS 'Presentation' Conversion factor 'Quality class' Conversion factor Conversion factor Presentation May November December March April January February June to October ( inclusive) Quality class Conversion factor 'With leaves' 1-00 1-00 0-69 II 0-70 'Trimmed' 1-45 1-65 1-00 III 0-40 'Without leaves' 1-80 2-00 1-24 'Type of packaging' Conversion factor Type of packaging Conversion factor  packaged 1-00  loose, in vehicle 0-95 ANNEX II TOMATOES 'Qualitiy Class' Conversion factor 'Sizing' Conversion factor Sizing Conversion factorQuality Class 'Conversion factor' II 0-8 III 0-3 A. for Classes 'Extra', T , ' II ' 1 . Long tomatoes  40 mm or more  at least 30 mm but less than 40 mm 2. Other tomatoes  67 mm or more  at least 47 mm but less than 67 mm  at least 35 mm but less than 47 mm 1-0 0-8 " 0-8 1-0 0-8 For mixed sizings (class II ), the conversion factor to be used is that relating to that sizing contained in the mixture which has the lowest factor B. For Class ' III '  all sizings 10 No L 123/4 Official Journal of the European Communities 10 . 5 . 73 ANNEX HI PEACHES 'Variety' Conversion factor Variety Conversion factor June  Springtime, Dixired, Cardinal, Amsden 1-15  May Flower, Bella di Roma e di Cesena, Madeleine Pouget 1-00  Other varieties 0-85 July  Red Haven, Liana Baruzzi, Cardinal, Southland, Dixired, Dixigem and other similar American yellow varieties 1-15  Amsden, Charles Ingouf, Sant'Anna, May Flower, Bella di Roma e di Cesena, Rekord, Kernechter, York, Roter Ingel ­ heimer, Pieri 81 1-00  Other varieties 0-85 August  Charles Ingouf, Vaes Oogst, Rekord, Kernechter, York, Roter Ingelheimer, Michelini, Liana Baruzzi , Elberta, Southland, J.H. Hale, Red Haven , Fair Haven and other similar American yellow varieties 1-00  Other varieties 0-85 September  J.H. Hale, Vaes Oogst, Charles Ingouf, Rekord, Kernechter, York, Roter Ingelheimer, Michelini 1-00  Other varieties 0-85 Quality Class ' Conversion (actor Conversion factor Quality Class Conversion factor Sizing Conversion factor June July August September  80 mm or more 1-0 1-0 II 0-75  67 mm/80 mm 1 -5 1-2  61 mm/67 mm 1-3 1-0 III 0-4  51 mm/61 mm 1-0 0-8  47 mm/51 mm 0-6 0-6  less than 47 mm 0-4 0-3 For mixed sizings (Class III ), the conversion factor to be used shall be that relating to the sizing contained in the mixture which has the lowest conversion factor. 10 . 5 . 73 Official Journal of the European Communities No L 123/5 ANNEX IV LEMONS 'Quality class ' 'Sizing' 'Type of packaging' Conversion factor Conversion factor Conversion factor Quality class Conversion factor Sizing Conversion factor Type of packaging Conversion factor  83 mm and over 0-7 II 0-9  62 mm/83  packaged 1-00 mm 0-9 III 0-45  53 mm/62  loose, in 0-95 mm 1-0 vehicle  less than 53 mm 0-9 No L 123/6 Official Journal of the European Communities 10 . 5 . 73 ANNEX V PEARS 'Variety' Conversion factor Variety Conversion factor  DoyennÃ © du Comice  until January incl . : 1-6  from November :- 1-3  Hardy's Butter Pear, AbbÃ © FÃ ©tel , Vienna Triumph  until October incl . : 1-3  from November: 1 -0  Durondeau Butter Pear  until December incl. : 1-3  from January : 1-0  Emperor Alexander (BeurrÃ © Bosc, BeurrÃ © d'Apremont, Kaiser), ConfÃ ©rence, Passe-Crassane, Alexander Lucas Butter Pear,, Charneux (LÃ ©gipont), "Winter DoyennÃ ©, Epine du Mas, Gentili , Bon ChrÃ ©tien Williams, Louise bonne d'Avranches, Morettini Butter Pear, Dr. Jules Guyot, Clapp's Favourite, Coscia, PrÃ © ­ coce de TrÃ ©voux, Anjou Butter Pear (nec plus ultra, nec plus meuris), Pitmaston (Williams Duchess), PrÃ ©sident Loutreuil , Alexandrine Douillard 1-00  Spina Carpi, Santa Maria Morettini, Summer Spadona (Spa ­ dona d'estate), Spadoncina, Cedrata Romana, Emile d'Heyst, Amanlis Butter Pear, Lebrun Butter Pear, Calebasse Ã la Reine, Giffart Butter Pear, Duchess of AngoulÃ ªme, Saint-RÃ ©my,, Brederode, Giser Wildeman, Catillac-Pondspeer (Ronde Gratio, Grand Monarque, Chartreuse), DoyennÃ © Boussoch (MÃ ©rode Butter Pear) 0-75  Clairgeau Butter Pear, Arenberg Butter Pear (BeurrÃ © d'Harden ­ pont  until October incl . : 0-75  from November : 0-55  Madernassa, Countess of Paris , Zwijndrechtse wijnpeer, Maag ­ depeer 0-55  Other varieties 0-40 'Quality class' Conversion factor Quality class Conversion factor II 0-7 III 0-4 10. 5 . 73 Official Journal of the European Communities No L 123/7 'Sizing' Conversion factor Sizing Conversion factor a) Large dessert pears (see list of varieties below)  70 mm or more 1-0  less than 70 mm 0-8  mixed 0-8 b) Other varieties  60 mm or more 1-0  less than 60 mm 0-7  mixed 0-7 'Type of packaging' Conversion factor Type of packaging Conversion factor  packaged 1-00  loose, in vehicle 0-95 List of varieties of large dessert pears  Doyenne du Cornice (Decana del Comizio, Vereinsdechant)  Vienna Triumph (Triomphe de Vienne, Trionfo di Vienna, Triumph von Vienne  Joan of Arc  Hardy's Butter Pear (Beurre Hardy, Butirra Hardy, Gellerts )  Alexander Lucas Butter Pear (Beurre Alexandre Lucas, Butirra Alessandro Lucas, Lucas Butterbirne)  Lebrun Butter Pear (BeurrÃ © Lebrun, Butirra Lebrun )  Vicar of Makefield (Cure, Curato, Pastoren)  Passe-Crassane (Passa Crassana)  Clairgeau Butter Pear (BeurrÃ © Clairgeau, Butirra Clairgeau, Clairgeaus Butterbirne)  Diel Butter Pear (Beurre Diel , Butirra Diel , Diels Butterbirne )  Duchess of Angouleme (Duchesse d'AngoulÃ ªme, Duchessa d'Angouleme, Herzogin von AngoulÃ ªme)  Packham's Triumph (William d'Automne)  Marguerite Marillat (Margherita Marillat)  Williams Duchess (William's Duchesse, Pitmaston )  Catillac-Pondspeer (Ronde Gratio, Grand Monarque, Chartreuse)  Congress (Souvenir du CongrÃ ¨s, Kongress)  Winter DoyennÃ © (DoyennÃ © d'hiver, Decana d'inverno)  AbbÃ © FÃ ©tel (Abate FÃ ©tel )  Emperor Alexander (BeurrÃ © Bosc, BeurrÃ © d'Apremont, Imperatore Alessandro, Calebasse Bosc, Kaiser Alexander Bosc). No L 123/8 Official Journal of the European Communities 10. 5 . 73 ANNEX VI TABLE GRAPES 'Variety' Conversion factor 'Quality class ' Conversion factor Variety Conversion factor Quality Class Conversion factor Varieties listed in the Annex to the I 1-0 common quality standards for table grapes 1-0 II 0-5 'Sizing' Conversion factor Sizing Conversion factor I . Hothouse grapes  250 grammes or more 1-0  less than 250 grammes (class III ) 0-6  mixed (class III ) 0-6 2 . Grapes grown in the open a) Large 1-0  150 grammes or more  less than 150 grammes (class III ) 0-6  mixed (class III ) 0-6 b) Small  100 grammes or more 1-0  less than 100 grammes (class III ) 0-6  mixed (clÃ ss III ) 0-6 10 . 5 . 73 Official Journal of the European Communities No L 123 /9 ANNEX VII APPLES 'Variety' Conversion factor Variety Conversion factor I August and September  Cox's orange pippin 1-2  Golden Delicious, Stark Delicious, Red Delicious, Richared, Starking, Starkrimson, Tydeman's Early Worcester, Benoni , James Grieve and mutations, Golden Pearmain (Reine des reinettes, GoldparmÃ ¤ne, Parmena dorata), Ingrid Marie, Gra ­ vensteiner, Stark Earliest, Star Pearmain (Reinette Ã ©toilÃ ©e, rode Sternreinette, Sterappel ), Belle de Boskoop and mutations, Jona ­ than , Beauty of Bath, Miller's Seedling, Lord Derby, Worcester Pearmain, Lord Lambourne 1-0  Glorie van Holland, Yellow Transparent (Transparente jaune), Ellison's Orange, Lodi , Grenadier 0-80  Notarisappel, Manks Godlin, Zigeunerin , Horneburger, Perzi ­ krode zomerappel 0-60  Other varieties 0-40 j October to May incl . I  until February n , ! incl . : 1-2  Cox s orange pippin i  from March : j 1-0  Golden Delicious, Winston, Belle de Boskoop and mutations, Canada Pearmain , Worcester Pearmain 1-0  Red Delicious , Richared , Stark Delicious, Starking, Starkrimson  until March incl . : 1-0  from April : 0-90  Berlepsch, various varieties of Cox's other than Cox's orange pippin and Cox's Pomona , Annurca, Laxton's Superb , Ingrid Marie, Lord Lambourne 0-90  Democrat, Stayman Winesap , Staymanred , Zuccalmaglio Pear ­ main , Lombartscalville, Jonathan , Lavina 0-75  W. Wintergockenapfel  until February incl . : 0-65  from March : 0-75 No L 123 /10 Official Journal of the European Communities 10 . 5 . 73 Variety | Conversion factor  French Pearmain (Reinette de France), Star Pearmain (Reinette Ã ©toilÃ ©e, rode Sternreinette, Sterappel), Rosa Mantovana, Rosa del Caldaro (KÃ ¤lterer), Reinette de ChÃ ªnÃ ©e, Ellison's Orange, Golden Nobel (Gelber Edel), Sergente, Geheimrat Dr. Olden ­ burg, Winter Winesap 0-65  Golden Pearmain (Reine des reinettes, GoldparmÃ ¤ne, Parmena dorata), Gravensteiner, Imperatore (Rome Beauty, Morgenduft), Glorie van Holland, James Grieve and mutations  until February incl . : 0-60  from March : 0-55  Finkenwerder, Winter Banana, Limoncella, Commercio, Rei ­ nette Clochard, Ontario, Reinette du Mans, Lemoenapfel , Bramley's Seedling 0-50  Other varieties 0-40 'Quality class ' Conversion factor Quality Class Conversion factor II 0-70 III 0-35 'Sizing' Conversion factor Sizing Conversion factor 1 . Classes Extra, I and II a ) Large dessert apples of the varieties listed below  70 mm or more 1-00  less than 70 mm 0-70  mixed 0-70 b ) Other varieties  65 mm or more 1-00  less than 65 mm 0-60  mixed 0-60 2. Class III 1  all sizings 1-00 'Type of packaging' Conversion factor Type of packaging Conversion factor  packaged 1-00  loose, in vehicle 0-95 10 . 5 . 73 Official Journal of the European Communities No L 123/11 List of varieties of large dessert apples  Boskoop Beauty and mutations (Belle de Boskoop et mutations, Boskoop und Mutationen, Bella di Boskoop e mutazioni, Schone van Boskoop of Goudreinette en mutaties ),  Golden Delicious,  Gravenstein (Gravensteiner),  James Grieve and mutations (James Grieve et mutations, James Grieve und Mutationen, James Grieve e mutazioni , James Grieve en mutaties),  Reinette de Landsberg (Landsberger , Landsberger Reinette),  Triomphe de Luxembourg (Luxemburger Triumph),  Ontario,  Winter Rambour (Rambour d'hiver, Winterrambour),  Transparente de Croncels (Croncels ),  Winter Banana (Winter-Bananenapfel),  Calville Group (Groupe des Calvilles , Gruppe Kalvill , Gruppo delle Calvilla , Calville groep ),  Red Delicious and mutations (Red Delicious et mutations, Red Delicious und Mutationen, Red Delicious e mutazioni, Red Delicious en mutaties),  Starkrimson,  Canada Pearmain (Reinette blanche and Reinette grise du Canada, Kanada Renette , Renetta de Canada, Reinette van Canada),  Black Stayman,  Staymanred,  Stayman Winesap,  Jacques Lebel (Lebel , Jacob Lebel),  Belle fleur double (Doppelter Bellefleur, Dubbele Bellefleur),  Bramley's Seedling (Bramley , Triomphe de Kiel),  Bismarck,  Black Ben Davis ,  Democrat,  Rome Beauty (Morgenduft),  Imperatore,  Charles Ross,  Cox's Pomona,  Crimson Bramley,  Ellison's Orange (Ellison ),  French Pearmain (Reinette de France, Franse Reinette, Renetta di Francia),  Saure Gamerse (Gamerse zure ),  Glorie von Holland (Glorie van Holland),  GroÃ herzog Friedrich von Baden (Groothertog Frederik van Baden ),  Graham (Graham Royal JubilÃ © ),  Tydeman 's Early Worcester ,  Lane's Prince Albert,  Lemoen Apfel ( Lemoenappel ),  Notarapfel , (Notaris , Notarisappel ),  Orleans Reinette, No L 123/12 Official Journal of the European Communities 10. 5 . 73  Pater v.d . Elsen,  Signe Tillisch ,  The Queen (KÃ ¶nigrn),  Zigeunerin ,  AltlÃ ¤nder,  Finkenwerder,  Gelber Edel ,  Blenheim,  Brettacher,  Horneburger,  Jacob Fischer,  Musch,  ZabergÃ ¤u,  Melrose . ANNEX VI11 MANDARINES 'Quality class ' Conversion 'Sizing' Conversion factor 'Type of packaging* factor Conversion factor Quality class Conversion factor Sizing Conversion factor Type of packaging Conversion factor II 0-75  more than  69 mm  54 mm/69 mm 1-15 1-00  packaged 1-00  less than 54 mm 0-80  loose, in vehicle 0-95 III 0-45 For mixed sizings , the conversion factor to be used is that relating to the smallest sizing contained in the mixture in question No L 123/ 1310. 5 . 73 Official Journal of the European Communities ANNEX IX SWEET ORANGES 'Variety' Conversion factor Conversion factor Variety December January February March April  Moro, Tarocco, Ovale Calabrese, Belladonna 1-00 1-10  Sanguinello group, Navel comune, Valencia late 0-90 1-00  Sanguigno group 0-70 0-80  Biondo comune and other varieties 0-35 0-40 'Sizing' Conversion factor'Quality class ' Conversion factor Quality class Conversion factor II 0-75 III 0-50 Sizing Conversion factor a ) Tarocco variety :  more than 88 mm 0-9  73 mm / 88 mm 1-0  less than 73 mm 0-9  mixed 0-9 b) Varieties set out in the list below :  more than 80 mm 0-9  67 mm / 80 mm 1-0  less than 67 mm 0-9  mixed 0-9 c) Other varieties :  more than 76 mm 0-9  60 mm / 76 mm 1-0  less than 60 mm 0-9  mixed 0-9 No L 123/14 Official Journal of the European Communities 10. 5 . 73 'Type of packaging' Conversion factor Type of packaging Conversion factor  packed 1-00  loose, in vehicle 0-95 List of sweet orange varieties referred to at point (b) of the sizings table  Moro  Sanguigno group  Ovale calabrese  Navel comune  Belladonna  Valencia late  Sanguinello group ANNEX X Amount referred to in Article 2  Cauliflowers 1-0 unit of account  Tomatoes 2-0 units of account  Peaches 2-5 units of account  Lemons 1-5 units of account  Pears 1-9 units of account  Table grapes 1-8 units of account  Apples 1-9 units of account  Mandarines 1-8 units of account  Oranges 1-7 units of account